Citation Nr: 0120452	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  98-04 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1954, and from November 1954 to December 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of January 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In that decision, the RO denied 
service connection for a fracture of the left ankle.  The 
Board remanded the case in March 1999.  A video-conference 
hearing was held before the undersigned Member of the Board 
in July 1999.  Subsequently, in November 1999, the Board 
issued a decision denying service connection for a left ankle 
disorder.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, the Secretary 
of the Department of Veterans Affairs (Secretary) filed an 
unopposed motion for remand and to stay proceedings.  The  
purpose of the motion was to have the veteran's claim 
readjudicated in light of the recent enactment of a new law.  
The Court granted that motion in an order issued in December 
2000.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to the veteran's claim for 
service connection for a left ankle disorder. 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a left ankle disorder.  
He contends that he was treated for a left ankle disorder 
during service in 1953 after someone stepped on his ankle 
during a football game, and that his current left ankle 
disorder is related to that injury.

The RO and the Board denied the veteran's claim for service 
connection for a left ankle disorder on the basis that the 
claim was not well-grounded.  As noted above, however, there 
has been a change in the law and the "well-grounded" 
analysis is no longer applicable when determining whether the 
duty to assist has been triggered. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional development is required.  The 
veteran has not been afforded a VA examination in connection 
with his claim for service connection for a left ankle 
disorder.  Although his treatment records have been obtained, 
they do not contain the medical opinion necessary to resolve 
the service connection issue.  In particular, there is no 
opinion as to whether ankle complaints noted in service 
represented the onset of a currently diagnosed left ankle 
disorder.  The service medical records include outpatient 
treatment note dated in September 1953 and December 1953 
which show that the veteran was treated for a swollen ankle 
following an injury.  Although some of the records indicated 
that the affected ankle was the right one, the veteran has 
indicated that this was erroneous and that his left ankle was 
the one that was injured in service.  In any event, the Board 
notes that an ankle x-ray taken in December 1953 reportedly 
showed an old chipped fracture off of the anterior lip of the 
tibia, with a free body about two millimeters in diameter.  
Also, a service medical record dated in August 1955 shows 
that the veteran was treated for a swollen left foot after he 
was stung by a bee.  Recent medical treatment records include 
a private x-ray report dated in October 1998 which indicates 
that the veteran's left ankle had a small rounded osseous 
fragment adjacent to the articular surface of the tibia which 
could represent a minute fracture or small unfused epiphysis.  

The new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that a VA examination is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any left ankle 
disorder which the veteran may have.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  In particular, the examiner 
should review the service medical records 
which document ankle complaints and 
treatment during service, along with the 
current treatment records.  The examiner 
should specifically comment as to whether 
any of the symptomatology and findings 
noted in service represented the onset of 
a currently diagnosed left ankle disorder.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


